Title: To John Adams from the Comtesse de Quadt Wykeradt, 5 April 1782
From: Quadt Wykeradt, Comtesse de
To: Adams, John



La haÿe ce 5 d’avril 1782
Monsieur

Comme votre excellance, a asschetté notre Maison au fruell-Burgwal, ou je demeure le-quèl je dois sedder et transporter le premier de maÿ, et qu’ils me sont [aux]-vennée des affaires, qui demende ma pressence ici plus longtems, je vien La Prier, de voulloir maccorder d’y rèster un mois, ou quinzaine de jours plus-tar, et joffre, en mème temps d’y donner des chambres pour ÿ plasser des Meubles d’abors, commes aussi, de souffrir qu’on mette le gardin, et Maison en ordre d’an ce qu’a, en Esperent par un mot de lettre, une favorable reponce, j’ay L’honneur d’etre Monsieur De votre Excellance la tres humble servante

W: F: comtesse De Quadt Wykeradt nèe Baronne De Wyhe

